DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 1/24/22.  In particular, claim 4 has been amended to further limit the internal electron donors, bulk specific gravitiy, etc.  

The newly introduced limitations and/or the new claims were not present at the time of the preceding action. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claim 8 is objected to because it contains multiple periods.  Amending the periods in lines 6, 9 and 12 to commas would overcome the instant objection.  
“Each claim begins with a capital letter and ends with a period.  Periods may not be used elsewhere in the claims except for abbreviations.” See MPEP 608.01(m) and Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  

Claim Rejections - 35 USC § 103
Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 101930165 (herein Ko) in view of KR 20130009435 (herein Ryeo) as evidenced by US 2016/0207836 (herein Land) and US 2014/0315460 (herein Muramatsu).
In setting forth the instant rejection, a machine translation of Ko and Ryeo have been relied upon.  Both the machine translation and the KR document were supplied with the previous action.
Ko discloses a method of preparing a solid catalyst  for propylene polymerization (abstract and page 2) comprising
Reacting dialkoxymagnesium (carrier) with a metal (titanium) halide in the presence of an organic solvent at a temperature of -10 to 60 oC (exemplified at 10).  See page 2.  Also see examples.  Therein, titanium tetrachloride (metal halide) and Afterwards, two internal electron donor is added and the reaction temperature was raised to 60 to 150  oC (exemplified at 100).  After addition of the internal electron donor (diisobutyl phthalate), more titanium halide (titanium tetrachloride at 20 mL) was added and the reaction was maintained at 60 to 150 oC (exemplified at 100).  See pages 3-4.
The apparent density (synonymous with bulk specific gravity, see paragraph 15 of Land and paragraph 119 of Muramatsu for evidence) is exemplified as 0.35 g/cc (g/ml).  
The internal electron donor is formed by a nonaromatic alkoxyester based compound of formula II (see page 3 with an identical formula and the groups are defined identically).  The second internal electron donor are phthalic acid esters or 1,3-diethers (see bottom of page 3).
Ko is silent on how the dialkoxymagnesium is produced.  
Ryeo discloses that dialkoxymagnesium is obtained by reacting metal magnesium with an alcohol at 50 to 300 ppm (page 4) at 25 to 110 oC (page 4) at a ratio of three or more times (see abstract, pages 3-4, exemplified as 3 times) and a reaction initiator three or more times (see abstract and page 3, exemplified as 3 times) in order to yield control of the size, density (note that all densities/gravities of Ryeo are within the claimed range of 0.20 to 0.40 g/ml) and other characteristics of the spherical particles (page 4), which ultimately proves better polymer characteristics (e.g. morphology).  See pages 1 and 3.  
It would have been obvious to have produced the dialkoxmagnesium as suggested by Ryeo because one would want to provide better control of size, density and other characteristics of spherical particles to produce better polymer characteristics 
As to claim 6, the ratio of metal magnesium to alcohol is 50 to 5:1 (page 3 of Ryeo) and exemplified by Ryeo as 20 g metal magnesium to 200 mL ethanol (alcohol), which is 1:20.
As to claims 7-8, the reaction initiator is a nitrogen halogen compound and defined identically with the same structures on pages 3-4 of Ryeo.
As to claim 9, Ryeo discloses that the reaction initiator can be magnesium halide.  See page 3.  Later, the only halide exemplified is bromide.  Further, the group of .  

Response to Arguments
Applicant's arguments with respect to Ko have been fully considered but they are not persuasive. 

Note that the rejections over Ko have been amended to reflect the amendments to the claims.

As to Ko (KR 10193010165), applicant traverses the rejection on the grounds that Ko does not qualify as prior art due to the prior art exception under 35 U.S.C. 102(b)(a)(A) due to the filing of the Lee Declaration establishing that the subject matter of Ko was made by a joint inventor or obtained by a joint inventor.  Applicant states that the effective filing date of the pending application is 20 December 2018.  
In response, the examiner disagrees with that Ko is disqualified.  In summary, the foreign priority has not been perfected, so the effective filing date is December 19, 2019.
Specifically, the grace period is one year or less before the effective filing date of the claimed invention.  See MPEP 2153.01 and 35 U.S.C. 102(b)(1).   
The Effective filing date may be the foreign priority filing date (MPEP 2152 and 37 CFR 1.55) only when the foreign priority is perfected.  The foreign priority document is not in English.  Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. Also see MPEP §§ 215 and 216.  Again, perfecting the foreign priority requires a certified copy, the claims to be supported by the foreign priority document and a translation.  
Therefore, the effective filing date of the instant application is December 19, 2019.  Ko was published December 17, 2018.  Thus, Ko was published more than a year before the effective filing date of the instant application and therefore qualifies as prior art.
Note that should applicant file a certified translation of the foreign priority documents and the priority supports the claims, the effective filing date would be December 20, 2018 and Ko would no longer qualify as prior art in light of the declaration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764